Title: From Alexander Hamilton to William Duer, 14 March 1792
From: Hamilton, Alexander
To: Duer, William



My Dear Duer
Philadelphia March 14. 1792

Your letter of the 11th. got to hand this day. I am affected beyond measure at its contents; especially as it was too late to have any influence upon the event you were apprehensive of—Mr. Woolcott’s instructions having gone off yesterday.
I trust however the alternative which they present to the Attorney of the   and the discretion he will use in managing the affair will enable you to avoid any pernicious éclat; if your affairs are otherwise retrievable.
Be this as it may—Act with fortitude and honor. If you cannot reasonably hope for a favourable extrication do not plunge deeper. Have the courage to make a full stop. Take all the care you can in the first place of Institutions of public Utility and in the next of all fair Creditors.
God bless you and take care of you and your family. I have experienced all the bitterness of soul, on your account, which a warm attachment can inspire. I will not now pain you with any wise remarks, though if you recover the present stroke, I shall take great liberties with you. Assure yourself in good and bad fortune of my sincere friendship and affection.
Adieu
A Hamilton
Wm. Duer Esqr.
